            Case 5:19-cv-00477-SLP Document 26 Filed 11/20/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA

WESCO INSURANCE COMPANY,    )
                            )
               Plaintiff,   )
                            )
v.                          )                              Case No.: 5:19-cv-00477-SLP
                            )
CITIZENS BANKSHARES, INC.,  )
AMERICAN SOUTHWEST MORTGAGE )
FUNDING CORP., and          )
THE CITIZENS STATE BANK,    )
                            )
               Defendants.  )

                             DISMISSAL WITH PREJUDICE

         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the Plaintiff

Wesco Insurance Company dismisses this action with prejudice. Each party is to bear its

own costs and attorneys’ fees.



                                            Respectfully submitted,

                                            s/ Jeffrey S. Price
                                            Evan B. Gatewood
                                            HAYES MAGRINI & GATEWOOD
                                            1220 N. Walker Ave. (73103)
                                            PO Box 60140
                                            Oklahoma City OK 73146-0140
                                            405-235-9922 (Phone)
                                            405-235-6611 (Fax)
                                            egatewood@hmglawyers.com

                                            -and-




4816-5425-1949, v. 1
            Case 5:19-cv-00477-SLP Document 26 Filed 11/20/19 Page 2 of 2




                                          Jeffrey S. Price   Admitted PHV
                                          Justin D. Wear     Admitted PHV
                                          MANIER & HEROD, P.C.
                                          1201 Demonbreun Street, Ste. 900
                                          Nashville, TN 37203
                                          615-244-0030 (Phone)
                                          615-242-4203 (Fax)
                                          jprice@manierherod.com
                                          jwear@manierherod.com

                                          Attorneys for Plaintiff


                             CERTIFICATE OF SERVICE

        I hereby certify that on November 20, 2019, I electronically transmitted the attached
document to the Clerk of the Court using the ECF System for filing. Based on the records
currently on file, the Clerk of the Court will transmit a Notice of Electronic Filing to all
listed ECF registrants.



                                          s/ Jeffrey S. Price




4816-5425-1949, v. 1
